Exhibit 10.1
UGI CORPORATION
2009 DEFERRAL PLAN
As amended and restated effective June 1, 2010

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
 
       
BACKGROUND
    1  
ARTICLE 1 DEFINITIONS
    1  
ARTICLE 2 ELIGIBILITY
    4  
ARTICLE 3 BENEFITS
    5  
ARTICLE 4 DISTRIBUTIONS TO PARTICIPANTS
    7  
ARTICLE 5 VESTING
    11  
ARTICLE 6 FUNDING
    11  
ARTICLE 7 INVESTMENTS
    11  
ARTICLE 8 ADMINISTRATION
    13  
ARTICLE 9 CLAIMS PROCEDURE
    15  
ARTICLE 10 AMENDMENT
    16  
ARTICLE 11 TERMINATION
    16  
ARTICLE 12 MISCELLANEOUS
    16  
EXHIBIT A DISTRIBUTION ELECTION FORM — UGI SERP PARTICIPANTS
    20  
EXHIBIT B DISTRIBUTION ELECTION FORM — AMERIGAS SERP PARTICIPANTS
    23  
EXHIBIT C DISTRIBUTION ELECTION FORM — UGI NON-EMPLOYEE DIRECTORS
    26  
EXHIBIT D DISTRIBUTION ELECTION FORM — 2009 UGI SERP PARTICIPANTS
    29  
EXHIBIT E DISTRIBUTION ELECTION FORM — AMERIGAS NON-EMPLOYEE DIRECTORS
    32  

 

i



--------------------------------------------------------------------------------



 



BACKGROUND
UGI Corporation currently maintains the UGI Corporation Supplemental Executive
Retirement Plan (“UGI SERP”), the UGI Corporation 2009 Supplemental Executive
Retirement Plan (“2009 UGI SERP) (collectively, the “UGI Plans”) and the UGI
Corporation 2004 Omnibus Equity Compensation Plan, as amended (“Equity Plan”),
and AmeriGas Propane Inc. currently maintains the AmeriGas Propane, Inc.
Supplemental Executive Retirement Plan (“AmeriGas SERP”). On April 26, 2010, the
AmeriGas Board approved the AmeriGas Propane, Inc. 2010 Long-Term Incentive Plan
on behalf of AmeriGas Partners, L.P. (“2010 AmeriGas LTIP”), subject to approval
by the unitholders of AmeriGas Partners, L.P. (“APLP”). UGI Corporation has
granted stock units to non-employee directors under the Equity Plan or a
predecessor plan and AmeriGas Propane, Inc. may grant phantom units to
non-employee directors under the 2010 AmeriGas LTIP.
UGI Corporation and AmeriGas Propane, Inc. desire to allow employees who are
participants in the UGI Plans or the AmeriGas SERP, and non-employee directors
who hold stock units or phantom units, to defer benefits under the UGI Plans,
AmeriGas SERP, stock units or phantom units after separation from service. UGI
Corporation and AmeriGas Propane, Inc. have adopted this amended and restated
Plan to allow such deferral of benefits. Non-employee directors of the AmeriGas
Board are eligible to participate in the Plan as of the date on which the APLP
unitholders approve the 2010 AmeriGas LTIP.
All shares of UGI Corporation common stock that are to be distributed pursuant
to stock units deferred under this Plan shall be issued under the Equity Plan
and shall in all respects be subject to the terms of the Equity Plan. All common
units of APLP that are to be distributed pursuant to phantom units deferred
under this Plan shall be issued under the 2010 AmeriGas LTIP and shall in all
respect be subject to the terms of the 2010 AmeriGas LTIP.
ARTICLE 1
Definitions

1.1   “2009 UGI SERP” means the UGI Corporation 2009 Supplemental Executive
Retirement Plan.   1.2   “2010 AmeriGas LTIP” means the AmeriGas Propane, Inc.
2010 Long-Term Incentive Plan on behalf of AmeriGas Partners, L.P.   1.3  
“Account” means a bookkeeping account established pursuant to Section 3.1 to
reflect the total amount standing to the credit of the Participant under the
Plan.   1.4   “Administrative Committee” shall mean the committee designated by
the Compensation Committee to administer the Plan.   1.5   “Affiliated Company”
means any affiliate or subsidiary of the Company, including AmeriGas Propane,
Inc.

 

1



--------------------------------------------------------------------------------



 



1.6   “Agreement” means the written instrument that sets forth the terms and
conditions of a grant issued under the UGI Plans or AmeriGas SERP, or Stock
Units, including all amendments thereto.

1.7   “AmeriGas Board” means the Board of Directors of AmeriGas Propane, Inc.,
as constituted from time to time.

1.8   “AmeriGas LTIP Change of Control” means a “Change of Control” as defined
in the 2010 AmeriGas LTIP.

1.9   “AmeriGas SERP” means the AmeriGas Propane, Inc. Supplemental Executive
Retirement Plan, as amended.   1.10   “APLP” means AmeriGas Partners, L.P.

1.11   “APLP Partnership Agreement” means the Fourth Amended and Restated
Agreement of Limited Partnership of AmeriGas Partners, L.P., dated as of
July 27, 2009, as amended from time to time.

1.12   “Beneficiary” means the person designated by a Participant to receive any
benefits payable after the Participant’s death. The Company shall provide a form
for this purpose. In the event a Participant has not filed a Beneficiary
designation with the Company or none of the designated Beneficiaries are living
at the date of the Participant’s death, the Beneficiary shall be the
Participant’s estate.   1.13   “Board” means the Board of Directors of the
Company.   1.14   “Change of Control” means “Change of Control” of the Company,
as defined in the Equity Plan.   1.15   “Code” means the Internal Revenue Code
of 1986, as amended.

1.16   “Common Unit” means a unit representing a fractional part of the
partnership interests of all limited partners and assignees with respect to APLP
and having the rights and obligations specified with respect to common units in
the APLP Partnership Agreement.

1.17   “Compensation Committee” means the Compensation and Management
Development Committee of the Board.   1.18   “Company” means UGI Corporation and
its successors.

1.19   “Deferral Election” means an election to defer benefits under the UGI
Plans, AmeriGas SERP benefits, Stock Units or Phantom Units as described in
Section 3.2.

 

2



--------------------------------------------------------------------------------



 



1.20   “Distribution Equivalent” means an amount determined by multiplying the
number of Common Units subject to Phantom Units by the per-Common Unit cash
distribution, or the per Common Unit fair market value of any distribution in
consideration other than cash, paid by APLP on its Common Units.

1.21   “Dividend Equivalent” means an amount determined by multiplying the
number of shares of common stock of the Company subject to Stock Units by the
per-share cash dividend, or the per-share fair market value of any dividend in
consideration other than cash, paid by the Company on its common stock.   1.22  
“Effective Date” of the Plan is January 1, 2009.

1.23   “Employee” means any individual employed by the Employer as an officer,
senior manager or other highly compensated employee.

1.24   “Employer” means the Company and its Affiliated Companies, either
collectively or individually, as the context requires.   1.25   “ERISA” means
the Employee Retirement Income Security Act of 1974, as amended.   1.26  
“Equity Plan” means the Company’s 2004 Omnibus Equity Compensation Plan, as
amended.

1.27   “Grant Letter” means the written instrument that sets forth the terms and
conditions of the Phantom Units, including all amendments thereto.

1.28   “Key Employee” means a Employee who, at any time during the 12-month
period ending on the identification date, is a “specified employee” under
section 409A of the Code, as determined by the Compensation Committee or its
delegate. The determination of Key Employees, including the number and identity
of persons considered specified employees and the identification date, shall be
made by the Compensation Committee or its delegate in accordance with the
provisions of section 409A of the Code and the regulations issued thereunder.

1.29   “Non-Employee Director” means a member of the Board or AmeriGas Board, as
applicable, who is not an employee of the Employer.

1.30   “Participant” means any Employee or Non-Employee Director who satisfies
the eligibility requirements set forth in Article 2 and elects to participate in
the Plan.

1.31   “Phantom Units” means phantom units issued to Non-Employee Directors of
the AmeriGas Board under the 2010 AmeriGas LTIP.

1.32   “Plan” means this UGI Corporation 2009 Deferral Plan.

 

3



--------------------------------------------------------------------------------



 



1.33   “Postponement Period” means, for a Key Employee, the period of six months
after Separation from Service (or such other period as may be required by
section 409A of the Code), during which payments may not be made to the Key
Employee under section 409A of the Code.

1.34   “Re-Deferral Election” means an election to re-defer the payment date of
an Account as described in Section 4.3.   1.35   “Retirement Distribution
Account” means a distribution account described in Section 4.2.

1.36   “Separation from Service” means a Participant’s separation from service
with the Employer within the meaning of section 409A of the Code and the
regulations promulgated thereunder.

1.37   “Stock Units” means the stock units issued to Non-Employee Directors
under the Equity Plan or a predecessor plan.   1.38   “UGI Plans” means
collectively, the UGI SERP and the 2009 UGI SERP.   1.39   “UGI SERP” means the
UGI Corporation Supplemental Executive Retirement Plan, as amended.

1.40   “Unit Value” means, at any time, the value of each Stock Unit or Phantom
Unit, as applicable, which shall be equal to the Fair Market Value (as defined
in the Equity Plan or 2010 AmeriGas LTIP, as applicable) of a share of the
Company’s common stock or a Common Unit, as applicable, on such date.

ARTICLE 2
Eligibility

2.1   Participation.       Each Employee who has earned an accrued benefit under
the UGI Plans or the AmeriGas SERP, and each Non-Employee Director who receives
a grant of Stock Units or Phantom Units shall be eligible to participate in the
Plan. Non-Employee Directors of the AmeriGas Board shall become eligible to
participate in the Plan as of the date on which the APLP unitholders approve the
2010 AmeriGas LTIP, or, if later, as of the date of the Non-Employee Director’s
first election to the AmeriGas Board. Each such Employee or Non-Employee
Director may elect to become a Participant by electing to have an Account
established under this Plan upon Separation from Service, as described in
Section 3.2 below.

 

4



--------------------------------------------------------------------------------



 



ARTICLE 3
Benefits

3.1   Account.       The Employer shall create and maintain on its books an
Account for each Participant after Separation from Service, to which it shall
credit amounts credited to the Plan pursuant to this Article 3. The Employer
shall also credit each Participant’s Account with deemed earnings, Dividend
Equivalents or Distribution Equivalents, as applicable, in accordance with the
provisions of Article 7 below.

3.2   Deferral Elections with respect to the UGI Plans, AmeriGas SERP, Stock
Units and Phantom Units.

(a) An Employee who has an accrued benefit in the UGI SERP or the AmeriGas SERP
as of December 1, 2008, may elect in 2008 to have his or her benefit under the
UGI SERP or AmeriGas SERP at Separation from Service credited to the Employee’s
Account under this Plan as of the date of the Employee’s Separation from
Service. A Non-Employee Director who holds Stock Units as of December 31, 2008,
may elect in 2008 to have his or her Stock Units at Separation from Service
credited to the Non-Employee Director’s Account under this Plan as of the date
of the Non-Employee Director’s Separation from Service.
(b) An Employee who first accrues a benefit in the UGI SERP after December 31,
2008, may elect to have his or her benefit under the UGI SERP credited to the
Employee’s Account under this Plan as of the date of the Employee’s Separation
from Service. The election must be made no later than 30 days following the
first day of the calendar year following the calendar year in which the Employee
first accrues a benefit under the UGI SERP, or as otherwise required by section
409A.
(c) An Employee who first accrues a benefit in the AmeriGas SERP after
December 31, 2008, may elect to have his or her benefit under the AmeriGas SERP
credited to the Employee’s Account under this Plan as of the date of the
Employee’s Separation from Service. The election must be made before the first
year in which the Employee accrues a benefit under the AmeriGas SERP (or any
other nonqualified deferred compensation plan that is aggregated with the
AmeriGas SERP for purposes of section 409A) or in the case of a newly hired
Employee, not later than 30 days after the Employee first becomes eligible to
participate in the AmeriGas SERP (or any other nonqualified deferred
compensation plan that is aggregated with the AmeriGas SERP for purposes of
section 409A), with respect to compensation for services to be performed after
the election, in accordance with section 409A.

 

5



--------------------------------------------------------------------------------



 



(d) A Non-Employee Director of the Board who first receives Stock Units after
December 31, 2008, may elect to have his or her Stock Units credited to the
Non-Employee Director’s Account under this Plan as of the date of the
Non-Employee Director’s Separation from Service. The election must be made
before the first year in which the Non-Employee Director receives Stock Units
or, in the case of a newly elected (after January 1, 2009) Non-Employee
Director, not later than 30 days after the Non-Employee Director first becomes
eligible to participate in the Plan, with respect to compensation for services
to be performed after the election, in accordance with section 409A.
(e) A Non-Employee Director of the AmeriGas Board who receives Phantom Units
under the 2010 AmeriGas LTIP may elect to have his or her Phantom Units credited
to the Non-Employee Director’s Account under this Plan as of the date of the
Non-Employee Director’s Separation from Service. For Non-Employee Directors of
the AmeriGas Board who first become eligible to participate in the Plan upon
APLP unitholder approval of the 2010 AmeriGas LTIP, the election must be made no
later than 30 days after they first become eligible to participate in the Plan,
with respect to compensation for services to be performed after the election, in
accordance with section 409A. Subsequently, newly elected Non-Employee Directors
of the AmeriGas Board must make the election no later than 30 days after the
Non-Employee Director first becomes eligible to participate in the Plan, with
respect to compensation for services to be performed after the election, in
accordance with section 409A.
(f) An Employee who first accrues a benefit in the 2009 UGI SERP on or after
October 1, 2009, may elect to have his or her benefit under the 2009 UGI SERP
credited to the Employee’s Account under this Plan as of the date of the
Employee’s Separation from Service. The election must be made before the first
year in which the Employee accrues a benefit under the 2009 UGI SERP (or any
other nonqualified deferred compensation plan that is aggregated with the 2009
UGI SERP for purposes of section 409A) or, in the case of a newly hired
Employee, not later than 30 days after the Employee first becomes eligible to
participate in the 2009 UGI SERP (or any other nonqualified deferred
compensation plan that is aggregated with the 2009 UGI SERP for purposes of
section 409A), with respect to compensation for services to be performed after
the election, in accordance with section 409A.
(g) Each Employee or Non-Employee Director who makes an election under
subsection (a), (b), (c), (d), (e) or (f) shall elect, at the same time, the
form and time of payment of the benefits to be credited to his or her Account
under this Plan, as described in Section 3.3 below.
(h) Notwithstanding the foregoing, the Administrative Committee may impose such
rules and restrictions as it deems appropriate on Deferral Elections, in
accordance with section 409A, including rules and restrictions with respect to
the ability of newly promoted Employees to make Deferral Elections under the
Plan.

 

6



--------------------------------------------------------------------------------



 



3.3   Election of Form and Time of Payment.       When an Employee or
Non-Employee Director makes an election pursuant to Section 3.2, the Employee or
Non-Employee Director shall select one or more of the following forms and times
of payment under the Plan for amounts credited from the UGI SERP, AmeriGas SERP,
Stock Units or Phantom Units, as applicable:

(a) An Employee may elect that the Employee’s benefits under the UGI Plans or
the AmeriGas SERP be paid in a lump sum payment within 30 business days after
the Employee’s Separation from Service date, subject to the Postponement Period
for section 409A. A Non-Employee Director may elect that his or her Stock Units
or Phantom Units shall be paid in a lump sum payment within 30 business days
after his or her Separation from Service date. To the extent that any benefits
under the UGI Plans, AmeriGas SERP benefits, Stock Units or Phantom Units are to
be paid in a lump sum under this subsection (a), such benefits, Stock Units or
Phantom Units shall be paid in accordance with the UGI Plans, AmeriGas SERP,
Stock Unit Agreements or Phantom Unit Grant Letters, as applicable, and no
Account for such benefits, Stock Units or Phantom Units will be established
under this Plan.
(b) A Participant may elect that as of the Participant’s Separation from Service
date, the amounts deferred from the UGI Plans, AmeriGas SERP, Stock Units or
Phantom Units, as applicable, shall be credited to a Retirement Distribution
Account and shall be paid in installments over two to 10 years. The payments
shall commence 14 months after the Participant’s Separation from Service date
and shall be paid annually thereafter in the calendar year following the first
payment and subsequent calendar years.
(c) A Participant may elect that as of the Participant’s Separation from Service
date, the amounts deferred from the UGI Plans, AmeriGas SERP, Stock Units or
Phantom Units, as applicable, shall be credited to up to five Retirement
Distribution Accounts, each of which shall be paid in a lump sum in the year
specified by the Participant. The first Retirement Distribution Account shall
become payable 14 months after the Participant’s Separation from Service date,
unless the Participant has elected otherwise in accordance with the Plan.

3.4   Delivery Instructions       Each Participant’s deferral election must be
made in writing on the distribution election form attached hereto as Exhibits A,
B, C, D or E, as applicable, or similar forms, and must be filed with the
Company’s Corporate Secretary.

 

7



--------------------------------------------------------------------------------



 



ARTICLE 4
Distributions to Participants

4.1   Separation from Service.       When a Participant Separates from Service,
the amounts to be credited from the UGI Plans, AmeriGas SERP, Stock Units or
Phantom Units, as applicable, shall be credited to the Participant’s Account
under this Plan in accordance with the Participant’s distribution election
pursuant to Section 3.3. The amounts shall be distributed as follows:

(a) If the Participant has elected a lump sum payment under Section 3.3(a), the
amount shall be distributed in a lump sum payment as described in Section 3.3(a)
under the UGI Plans, AmeriGas SERP, Stock Unit Agreement or Phantom Unit Grant
Letter, as applicable.
(b) If the Participant has elected installment payments under Section 3.3(b),
the amount shall be distributed in the number of installments elected, as
described in Section 3.3(b). The installments will be paid annually, and each
installment will be calculated as the amount credited to the Participant’s
Retirement Distribution Account immediately before the distribution date,
divided by the number of remaining years in the payment schedule.
(c) If the Participant has elected one to five Retirement Distribution Accounts
under Section 3.3(c), each Retirement Distribution Account shall be paid in a
lump sum on the specified date after the Participant’s Separation from Service.
(d) If a Participant has not elected the form and timing of payment, the amount
will be distributed in a lump sum payment as described in Section 3.3(a).
(e) Notwithstanding the foregoing or any elections to the contrary, if the total
amounts credited to the Participant’s aggregate Retirement Distribution Accounts
is less than $25,000 at the Participant’s Separation from Service date,
distribution shall be made in a lump sum payment as described in Section 3.3(a).

4.2   Death

(a) If a Participant dies before Separation from Service, the Participant’s
benefit under the UGI SERP will be paid to his or her surviving spouse in the
form designated by the Participant under Section 3.3. If a Participant dies
before Separation from Service and does not have a surviving spouse, no death
benefit will be paid under the UGI SERP. If a Participant dies after Separation
from Service, the Participant’s benefit under the UGI SERP will be paid to his
or her Beneficiary in the form and at the time designated by the Participant
under Section 3.3.
(b) If a Participant dies before or after Separation from Service, the
Participant’s benefit under the AmeriGas SERP, the 2009 UGI SERP, the
Participant’s Stock Units or Phantom Units, as applicable, will be paid to his
or her Beneficiary in the form and at the time designated by the Participant
under Section 3.3.

 

8



--------------------------------------------------------------------------------



 



4.3   Re-Deferral Elections.       Subject to the timing requirements described
below, a Participant may change his or her elections regarding the time and form
of distribution (a “Re-Deferral Election”), as follows:

(a) A Participant who has previously elected to receive his or her distribution
in the form of a lump sum (or whose distribution is payable in a lump sum by
operation of the Plan) may elect to re-defer all or any part of that scheduled
distribution to a later date pursuant to subsection (b) below. A Participant who
has previously elected to receive his or her distribution in the form of
installments may elect to re-defer the entire distribution amount to a later
date, provided that the election must be made pursuant to subsection (b) below
before the installment payments begin.
(b) Any Re-Deferral Election (i) will be irrevocable when made, (ii) may not
accelerate the payment (in the case of installments, the Re-Deferral Election
may not accelerate the first scheduled payment), (iii) will not be effective as
to any payment scheduled to be made within 12 months of the Re-Deferral Election
and (iv) must defer the first payment to which the Re-Deferral Election applies
for at least five additional years. All Re-Deferral Elections must be made in
accordance with section 409A of the Code.
(c) No Re-Deferral Election may be made by a Participant who Separates from
Service before the Participant has attained age 55 and has completed 10 years of
service with the Employer. No Re-Deferral Election may be made after a
Participant’s death. No Re-Deferral Election may be made after the tenth
anniversary of the Participant’s Separation from Service.
(d) In addition, in no event may a Participant make a Re-Deferral Election
unless the Participant’s Retirement Distribution Account to be re-deferred is at
least $25,000 at the time of the election.
(e) Notwithstanding the foregoing, the Company reserves the right to reject any
new Re-Deferral Election, in which case the applicable Account will be
distributed in accordance with the Participant’s deferral election or
Re-Deferral Election then in effect.
(f) A Participant’s Re-Deferral Election must be made in writing and filed with
the Company’s Corporate Secretary. The Company must acknowledge receipt of the
Re-Deferral Election in order for the Re-Deferral Election to be valid. The
Re-Deferral Election must designate a form and time of payment described in
Section 3.3, except that the payment date shall be postponed as described in the
Re-Deferral Election. All references in Sections 4.1 and 4.2 to payment dates
and forms under Section 3.3 shall be deemed to include any applicable
Re-Deferral Elections.

 

9



--------------------------------------------------------------------------------



 



4.4   Change of Control.

(a) The following provisions apply in the event of a Change of Control of the
Company, notwithstanding anything in the Plan to the contrary:
(i) A Change of Control will not affect the form and timing of distribution of
the benefits under the UGI Plans and the AmeriGas SERP that are deferred under
this Plan.
(ii) In the event of a Change of Control that is a change in control event under
section 409A of the Code, the Company shall redeem all the Stock Units then
credited to the Participant’s Account and the redemption amount shall be paid in
cash on the closing date of the Change of Control. The amount paid shall equal
the product of the number of Stock Units being redeemed multiplied by the Unit
Value at the date of the Change of Control.
(iii) In the event that the transaction constituting a Change of Control is not
a change in control event under section 409A of the Code, the Participant’s
Stock Units shall be redeemed and paid in cash within 30 business days after the
Participant’s Separation from Service date, instead of upon the Change of
Control. (For example, an acquisition by any person of 20% or more of the voting
power of the Company’s stock may be a Change of Control under the Equity Plan,
whereas the section 409A definition requires that the person acquire 30% of the
voting power of the stock). If the Change of Control is not a change in control
event under section 409A of the Code and the Participant Separated from Service
before the Change of Control, the Participant’s Stock Units shall be paid in
cash at the applicable date specified in Section 4.1, 4.2 or 4.3. If payment is
delayed after the Change of Control pursuant to this subsection (iii), the
Compensation Committee may provide for the Stock Units to be valued at the Unit
Value as of the date of the Change of Control and interest to be credited on the
amount so determined at a market rate for the period between the Change of
Control date and the payment date.
(b) The following provisions apply in the event of an AmeriGas LTIP Change of
Control, notwithstanding anything in the Plan to the contrary:
(i) In the event of an AmeriGas LTIP Change of Control that is a change in
control event under section 409A of the Code, APLP shall redeem all the Phantom
Units then credited to the Participant’s Account and the redemption amount shall
be paid in cash on the closing date of the AmeriGas LTIP Change of Control. The
amount paid shall equal the product of the number of Phantom Units being
redeemed multiplied by the Unit Value at the date of the AmeriGas LTIP Change of
Control.
(ii) In the event that the transaction constituting an AmeriGas LTIP Change of
Control is not a change in control event under section 409A of the Code, the
Participant’s Phantom Units shall be redeemed and paid in cash within 30
business days after the Participant’s Separation from Service date, instead of
upon the AmeriGas LTIP Change of Control. If the AmeriGas LTIP Change of Control
is not a change in control event under section 409A of the Code and the
Participant Separated from Service before the AmeriGas LTIP Change of Control,
the Participant’s Phantom Units shall be paid in cash at the applicable date
specified in Section 4.1, 4.2 or 4.3. If payment is delayed after the AmeriGas
LTIP Change of Control, pursuant to this subsection (ii), the Compensation
Committee may provide for the Phantom Units to be valued at the Unit Value as of
the date of the AmeriGas LTIP Change of Control and interest to be credited on
the amount so determined at a market rate for the period between the AmeriGas
LTIP Change of Control date and the payment date.

 

10



--------------------------------------------------------------------------------



 



4.5   Medium of Payment. All distributions under the Plan shall be made in cash,
except that (i) distributions of Stock Units (including Dividend Equivalents)
shall be made 65% in Company common stock issued under the Equity Plan and 35%
in cash, or as otherwise specified under the applicable Stock Unit Agreement or
under Section 4.4, and (ii) distributions of Phantom Units (including
Distribution Equivalents) shall be made 65% in Common Units issued under the
2010 AmeriGas LTIP and 35% in cash, or as otherwise specified under the
applicable Phantom Unit Grant Letter or under Section 4.4.

4.6   Section 409A Six-Month Delay.       Notwithstanding any provision of the
Plan to the contrary, distributions upon a Separation from Service to a
Participant who is a Key Employee shall not be made during the Participant’s
Postponement Period. If payment is required to be delayed for the Postponement
Period pursuant to section 409A, the accumulated amounts withheld on account of
section 409A shall be paid in a lump sum payment within 15 days of the
Postponement Period. If the Participant dies during the Postponement Period
prior to the distribution of the Participant’s Retirement Distribution Account,
the amounts withheld on account of section 409A shall be paid to the
Participant’s estate within 60 days after the Participant’s death.

ARTICLE 5
Vesting

5.1   The balance credited to a Participant’s Account shall be fully vested at
all times.

ARTICLE 6
Funding

6.1   The Board may, but shall not be required to, authorize the establishment
of a rabbi trust for the benefits described herein. In any event, the Company’s
obligation hereunder shall constitute a general, unsecured obligation, payable
solely out of its general assets, and no Participant shall have any right to any
specific assets of the Company or any such vehicle.

 

11



--------------------------------------------------------------------------------



 



ARTICLE 7
Investments

7.1   After a Participant’s Separation from Service, amounts credited to the
Plan from the UGI Plans, AmeriGas SERP, Stock Units or Phantom Units shall be
credited with earnings and losses as follows:

(a) Amounts credited to a Participant’s Retirement Distribution Account from the
UGI Plans or the AmeriGas SERP that are to be paid pursuant to Section 3.3(b) or
3.3(c) shall be deemed to be invested in investment funds according to
procedures established by the Administrative Committee. The Participant may
select the investment funds from among the funds made available by the
Administrative Committee. If a Participant does not select the investment funds,
the amounts credited for the Participant shall be deemed invested in a target
retirement fund selected by the Administrative Committee.
(b) Stock Units that are credited to the Plan and are to be paid pursuant to
Section 3.3(b) or 3.3(c) shall continue to be held in the form of Stock Units.
Dividend Equivalents shall be credited to the Participant’s Account with respect
to Stock Units when dividends are paid on Company common stock, in an amount
equal to the Dividend Equivalent associated with the Stock Units held by the
Participant on the record date for the dividend. On the last day of each
calendar year, the amount of the Dividend Equivalents credited to the
Participant’s Account during that calendar year shall be converted to a number
of Stock Units, based on the Unit Value on the last day of that calendar year.
In the event of a Change of Control or in the event the Participant dies or
Separates from Service prior to the last day of a calendar year, as soon as
practicable following such event, and in no event later than the date on which
Stock Units are distributed, the Company shall convert the amount of Dividend
Equivalents previously credited to the Participant’s Account during the calendar
year to a number of Stock Units based on the Unit Value on the date of such
Change of Control, death or Separation from Service, as applicable.
(c) Phantom Units that are credited to the Plan and are to be paid pursuant to
Section 3.3(b) or 3.3(c) shall continue to be held in the form of Phantom Units.
Distribution Equivalents shall be credited to the Participant’s Account with
respect to Phantom Units when distributions are paid on Common Units, in an
amount equal to the Distribution Equivalent associated with the Phantom Units
held by the Participant on the record date for the distribution. On the last day
of each calendar year, the amount of the Distribution Equivalents credited to
the Participant’s Account during that calendar year shall be converted to a
number of Phantom Units, based on the Unit Value on the last day of that
calendar year. In the event of an AmeriGas LTIP Change of Control or in the
event the Participant dies or Separates from Service prior to the last day of a
calendar year, as soon as practicable following such event, and in no event
later than the date on which Phantom Units are distributed, the Company shall
convert the amount of Distribution Equivalents previously credited to the
Participant’s Account during the calendar year to a number of Phantom Units
based on the Unit Value on the date of such AmeriGas LTIP Change of Control,
death or Separation from Service, as applicable.

 

12



--------------------------------------------------------------------------------



 



7.2   Each Participant’s Account shall be adjusted periodically to take into
account the gains, losses and income returns of the deemed investments selected
by the Participant or as otherwise provided under this Article 7. The Employer
shall not be required to invest any funds in the forms of investment made
available hereunder and, in any event, any such investments shall at all times
remain the property of the Employer.

ARTICLE 8
Administration

8.1   Appointment and Tenure of Administrative Committee Members. The
Administrative Committee shall consist of one or more persons who shall be
appointed by and serve at the pleasure of the Compensation Committee. Any
Administrative Committee member may resign by delivering his or her written
resignation to the Compensation Committee. Vacancies arising by the death,
resignation or removal of an Administrative Committee member may be filled by
the Compensation Committee.

8.2   Meetings; Majority Rule. Any and all acts of the Administrative Committee
taken at a meeting shall be by a majority of all members of the Administrative
Committee. The Administrative Committee may act by vote taken in a meeting (at
which a majority of members shall constitute a quorum). The Administrative
Committee may also act by unanimous consent in writing without the formality of
convening a meeting.

8.3   Delegation. The Administrative Committee may, by majority decision,
delegate to each or any one of its members, authority to sign any documents on
its behalf, or to perform ministerial acts, but no person to whom such authority
is delegated shall perform any act involving the exercise of any discretion
without first obtaining the concurrence of a majority of the members of the
Administrative Committee, even though such person alone may sign any document
required by third parties. The Administrative Committee shall elect one of its
members to serve as Chairperson. The Chairperson shall preside at all meetings
of the Administrative Committee or shall delegate such responsibility to another
Administrative Committee member. The Administrative Committee shall elect one
person to serve as Secretary to the Administrative Committee. All third parties
may rely on any communication signed by the Secretary, acting as such, as an
official communication from the Administrative Committee.

 

13



--------------------------------------------------------------------------------



 



8.4   Authority and Responsibility of the Administrative Committee. The
Administrative Committee shall have only such authority and responsibilities as
are delegated to it by the Compensation Committee or specifically provided
herein. The Administrative Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules and regulations for implementing
the Plan and for the conduct of its business as it deems necessary or advisable,
in its sole discretion. The Administrative Committee’s authorities and
responsibilities shall also include:

(a) maintenance and preservation of records relating to Participants, former
Participants, and their beneficiaries;
(b) preparation and distribution to Participants of all information and notices
required under Federal law or the provisions of the Plan;
(c) preparation and filing of all governmental reports and other information
required under law to be filed or published;
(d) engagement of assistants and professional advisers;
(e) arrangement for bonding, if required by law; and
(f) promulgation of procedures for determination of claims for benefits.

8.5   Compensation of Administrative Committee Members. The members of the
Administrative Committee shall serve without compensation for their services as
such, but all expenses of the Administrative Committee shall be paid or
reimbursed by the Company.

8.6   Administrative Committee Discretion. Any discretion, actions, or
interpretations to be made under the Plan by the Administrative Committee shall
be made in its sole discretion, need not be uniformly applied to similarly
situated individuals, and shall be final, binding, and conclusive on the
parties. All benefits under the Plan shall be provided conditional upon the
Participant’s acknowledgement, in writing or by acceptance of the benefits, that
all decisions and determinations of the Administrative Committee shall be final
and binding on the Participant, his or her Beneficiaries and any other person
having or claiming an interest under the Plan.

8.7   Indemnification of the Administrative Committee. Each member of the
Administrative Committee shall be indemnified by the Company against costs,
expenses and liabilities (other than amounts paid in settlement to which the
Company does not consent) reasonably incurred by him or her in connection with
any action to which he or she may be a party by reason of his or her service as
a member of the Administrative Committee, except in relation to matters as to
which he or she shall be adjudged in such action to be personally guilty of
gross negligence or willful misconduct in the performance of his or her duties.
The foregoing right to indemnification shall be in addition to such other rights
as the Administrative Committee member may enjoy as a matter of law or by reason
of insurance coverage of any kind, but shall not extend to costs, expenses
and/or liabilities otherwise covered by insurance or that would be so covered by
any insurance then in force if such insurance contained a waiver of subrogation.
Rights granted hereunder shall be in addition to and not in lieu of any rights
to indemnification to which the Administrative Committee member may be entitled
pursuant to the by-laws of the Company. Service on the Administrative Committee
shall be deemed in partial fulfillment of the Administrative Committee member’s
function as an employee, officer and/or director of the Company, if he or she
serves in that capacity as well as in the role of Administrative Committee
member.

 

14



--------------------------------------------------------------------------------



 



Article 9
Claims Procedure

9.01   Claim. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “claimant”),
or requesting information under the Plan shall present the request in writing to
the Administrative Committee, which shall respond in writing or electronically.
The notice advising of the denial shall be furnished to the claimant within
90 days of receipt of the benefit claim by the Administrative Committee, unless
special circumstances require an extension of time to process the claim. If an
extension is required, the Administrative Committee shall provide notice of the
extension prior to the termination of the 90 day period. In no event may the
extension exceed a total of 180 days from the date of the original receipt of
the claim.

9.02   Denial of Claim. If the claim or request is denied, the written or
electronic notice of denial shall state:

(a) The reasons for denial;
(b) Reference to the specific Plan provisions on which the denial is based;
(c) A description of any additional material or information required and an
explanation of why it is necessary; and
(d) An explanation of the Plan’s claims review procedures and the time limits
applicable to such procedures, including the right to bring a civil action under
section 502(a) of ERISA.

9.03   Final Decision. The decision on review shall normally be made within
60 days after the Administrative Committee’s receipt of claimant’s claim or
request. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be
120 days. The decision shall be in writing or in electronic form and shall:

(a) State the specific reasons for the denial;
(b) Reference the relevant Plan provisions;
(c) State that the claimant is entitled to receive, upon request and free of
charge, and have reasonable access to and copies of all documents, records and
other information relevant to the claim for benefits; and
(d) State that the claimant may bring an action under section 502(a) of ERISA.
All decisions on review shall be final and binding on all parties concerned.

 

15



--------------------------------------------------------------------------------



 



9.04   Review of Claim. Any claimant whose claim or request is denied or who has
not received a response within 60 days may request a review by notice given in
writing or electronic form to the Administrative Committee. Such request must be
made within 60 days after receipt by the claimant of the written or electronic
notice of denial, or in the event the claimant has not received a response,
60 days after receipt by the Administrative Committee of the claimant’s claim or
request. The claim or request shall be reviewed by the Administrative Committee
which may, but shall not be required to, grant the claimant a hearing. On
review, the claimant may have representation, examine pertinent documents, and
submit issues and comments in writing.

ARTICLE 10
Amendment

10.1   The provisions of the Plan may be amended at any time and from time to
time by the Compensation Committee for any reason without either the consent of
or prior notice to any Participant; provided, however, that no such amendment
shall serve to reduce the benefit that has been credited to an Account on behalf
of a Participant as of the effective date of the amendment.

ARTICLE 11
Termination

11.1   While it is the Company’s intention to continue the Plan indefinitely in
operation, the Compensation Committee may terminate the Plan in whole or in part
at any time for any reason without either the consent of or prior notice to any
Participant. No such termination shall reduce the benefit that has been credited
to an Account on behalf of a Participant as of the effective date of the
termination, but the Company may distribute all accrued benefits upon
termination of the Plan in accordance with section 409A of the Code.

 

16



--------------------------------------------------------------------------------



 



ARTICLE 12
Miscellaneous

12.1   Nonalienation of Benefits. None of the payments, benefits or rights of
any Participant under the Plan shall be subject to any claim of any creditor,
and, in particular, to the fullest extent permitted by law, all such payments,
benefits and rights shall be free from attachment, garnishment, trustee’s
process, or any other legal or equitable process available to any creditor of
such Participant. No Participant shall have the right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits or payments which he or
she may expect to receive, contingently or otherwise, under the Plan.

12.2   Compensation. Any amounts payable hereunder shall not be deemed salary or
other compensation to a Participant for the purposes of computing benefits to
which the Participant may be entitled under any other arrangement established by
the Employer for the benefit of its employees.

12.3   No Contract of Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving any Participant or
Employee, or any person whomsoever, the right to be retained in the service of
the Company or any other participating employer hereunder, and all Participants
and other Employees shall remain subject to discharge to the same extent as if
the Plan had never been adopted.

12.4   Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provision had not been included.

12.5   Heirs, Assigns and Personal Representatives. The Plan shall be binding
upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.

12.6   Successors. Unless the Compensation Committee directs otherwise before a
Change of Control, in the event of a Change of Control, the Company shall
require any successor or successors (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company thereof, (i) to acknowledge expressly that this
Plan is binding upon and enforceable against such successor in accordance with
the terms hereof, (ii) to become jointly and severally obligated with the
Company to perform the obligations under this Plan, and (iii) to agree not to
amend or terminate the Plan for a period of three years after the date of
succession without the consent of the affected Participant.

12.7   Headings and Captions. The headings and captions herein are provided for
reference and convenience only, and shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

12.8   Controlling Law. The Plan shall be construed and enforced according to
the laws of the Commonwealth of Pennsylvania, exclusive of conflict of law
provisions thereof, to the extent not preempted by Federal law, which shall
otherwise control.

12.9   Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipting therefore
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Company, the Board, the Compensation
Committee, the Administrative Committee and all other parties with respect
thereto.

 

17



--------------------------------------------------------------------------------



 



12.10   Reliance on Data and Consents. The Company, the Board, the Compensation
Committee, the Administrative Committee and all other persons or entities
associated with the operation of the Plan, and the provision of benefits
thereunder, may reasonably rely on the truth, accuracy and completeness of all
data provided by the Participant, including, without limitation, data with
respect to age, health and marital status. Furthermore, the Company, the Board,
the Compensation Committee and the Administrative Committee may reasonably rely
on all consents, elections and designations filed with the Plan or those
associated with the operation of the Plan by any Participant, or the
representatives of any such person without duty to inquire into the genuineness
of any such consent, election or designation. None of the aforementioned persons
or entities associated with the operation of the Plan or the benefits provided
under the Plan shall have any duty to inquire into any such data, and all may
rely on such data being current to the date of reference, it being the duty of
the Participants to advise the appropriate parties of any change in such data.

12.11 Section 409A
(a) The Plan is intended to comply with the requirements of section 409A of the
Code, and shall in all respects be administered in accordance with section 409A.
Notwithstanding anything in the Plan to the contrary, distributions may only be
made under the Plan upon an event and in a manner permitted by section 409A of
the Code. To the extent that any provision of the Plan would cause a conflict
with the requirements of section 409A of the Code, or would cause the
administration of the Plan to fail to satisfy the requirements of section 409A,
such provision shall be deemed null and void to the extent permitted by
applicable law. In no event shall a Participant, directly or indirectly,
designate the calendar year of payment, except as permitted by section 409A of
the Code.
(b) If a Participant is subject to tax under the Federal Insurance Contribution
Act (FICA) on his or her Account before distributions are to be made under the
Plan, a distribution may be made under the Plan to pay the FICA tax imposed
under section 3101 of the Code, section 3121(a) of the Code, and section
3121(v)(2) of the Code, or to pay the income tax at source on wages imposed
under section 3401 of the Code or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA amount, and to pay the additional income tax at source on wages
attributable to the pyramiding section 3401 of the Code wages and taxes. The
total payment made pursuant to this subsection must not exceed the aggregate
FICA and related tax amount permitted under section 409A of the Code.

 

18



--------------------------------------------------------------------------------



 



12.11   Stock Units Subject to Equity Plan Provisions. In addition to the
provisions of this Plan, Stock Units shall be governed by the Equity Plan and
the Terms and Conditions established with respect to the Equity Plan, both of
which are incorporated herein by reference. Stock Units shall be interpreted and
administered in accordance with the Equity Plan, including provisions pertaining
to (i) the registration, qualification or listing of the shares of Company
common stock, (ii) changes in capitalization of the Company and (iii) other
requirements of applicable law.

12.12   Phantom Units Subject to 2010 AmeriGas LTIP Provisions. In addition to
the provisions of this Plan, Phantom Units shall be governed by the 2010
AmeriGas LTIP and the Terms and Conditions established with respect to the 2010
AmeriGas LTIP, both of which are incorporated herein by reference. Phantom Units
shall be interpreted and administered in accordance with the 2010 AmeriGas LTIP,
including provisions pertaining to (i) the registration, qualification or
listing of the Common Units, (ii) changes in capitalization of APLP and
(iii) other requirements of applicable law.

 

19



--------------------------------------------------------------------------------



 



Exhibit A
Distribution Election Form — UGI SERP Participants

     
UGI Corporation
2009 Deferral Plan
  Distribution Election Form — UGI SERP Participants

         
Name
       
 
 
 
   

         
Address
       
 
 
 
   

         
Daytime Phone Number
       
 
 
 
   

Under the UGI Corporation 2009 Deferral Plan (the “Deferral Plan”), you may
elect to have your accrued benefit in the UGI Corporation Supplemental Executive
Retirement Plan (“UGI SERP”) at separation from service credited to the Deferral
Plan upon your separation from service. If you wish to do this, you must also
elect the time and form of payment of the account that will be established for
you under the Deferral Plan. The alternative times and forms of payment are
listed below.
You should review the Deferral Plan document for a complete description of how
the Deferral Plan works. The capitalized terms used below are defined in the
Deferral Plan. This election is subject to the terms and conditions of the
Deferral Plan, which are incorporated herein by reference.
Please complete and return this form to the Corporate Secretary, UGI
Corporation, 460 Gulph Road, King of Prussia, PA 19406.
I. TIME AND FORM OF PAYMENT (After Separation from Service)
Note: You may check one form of payment for your entire UGI SERP benefit, or you
may specify that your UGI SERP benefit will be paid in several forms of payment,
by specifying whole percentages. If you specify several forms of payment, you
should make sure that the percentages add up to 100%.
Upon Separation from Service, I elect to have my UGI SERP benefit distributed as
follows:

  A.   Lump Sum Payment:

  •   Lump sum payment at my Separation from Service. (Note: Under section 409A
of the Internal Revenue Code, this payment will be made six months following
your Separation from Service.)

This election applies to                     % of my UGI SERP benefit.

  B.   Installment Payments:

  •   Payments in                      (Note: Fill in 2 to 10) annual
installments, commencing 14 months following my Separation from Service, and
annually thereafter in the calendar year following the first payment and
subsequent calendar years.

This election applies to                     % of my UGI SERP benefit.

 

20



--------------------------------------------------------------------------------



 



  C.   One to Five Retirement Distribution Accounts:

  •   Retirement Distribution Account #1 — Lump sum payment 14 months following
my Separation from Service. This election applies to                     % of my
UGI SERP benefit.

  •   Retirement Distribution Account #2 — Lump sum payment in the first
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my UGI SERP benefit.

  •   Retirement Distribution Account #3 — Lump sum payment in the second
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my UGI SERP benefit.

  •   Retirement Distribution Account #4 — Lump sum payment in the third
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my UGI SERP benefit.

  •   Retirement Distribution Account #5 — Lump sum payment in the fourth
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my UGI SERP benefit.

Note: These elections are irrevocable. Under the Deferral Plan and section 409A
of the Internal Revenue Code, you may make a Re-Deferral Election to postpone a
payment, but not to accelerate a payment. Any Re-Deferral Election must be made
at least one year before the scheduled payment date and must postpone payment
for at least five years beyond the scheduled payment date. Re-Deferral Elections
are subject to other restrictions described in the Deferral Plan.
II. BENEFICIARY DESIGNATION
Note: If you die before your Separation from Service, only your surviving spouse
will receive a benefit under the UGI SERP. No other death benefits are provided
under the UGI SERP in the event of death before Separation from Service.
If you die after Separation from Service but before your UGI SERP benefit has
been completely distributed, your unpaid benefit will be payable to your
designated Beneficiary. If you designate more than one Beneficiary, you should
make sure that the percentages add up to 100%.
Beneficiary Designation: I designate the following persons to be the Beneficiary
of my UGI SERP benefit (including my account under the Deferral Plan) if I die
after Separation from Service. If any designated Beneficiary is not living (or
is not in existence) at my death, then that Beneficiary’s share shall be
allocated pro rata to the other surviving Beneficiaries. If no designated
Beneficiary is living (or is in existence) at my death, then my Beneficiary
shall be my estate. (Note: If more than one Beneficiary is named, please
indicate percentage to be paid to each.)

                 
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            

 

21



--------------------------------------------------------------------------------



 



                 
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            
 
               
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            

The foregoing Beneficiary designation supersedes and replaces any previous
Beneficiary designation that I may have made under the UGI SERP or the Deferral
Plan.
III. ACKNOWLEDGMENT AND SIGNATURE
By signing this election form, I understand that these elections are made in
accordance with and are subject to the terms of the Deferral Plan. I understand
and agree that the Deferral Plan’s Administrative Committee shall have full
power and express discretionary authority to interpret and administer the
Deferral Plan and to make all determinations with respect to the Deferral Plan.
All actions taken by the Deferral Plan’s Administrative Committee shall be
final, conclusive and binding upon all participants, beneficiaries, spouses and
all other persons having an interest therein.
These elections are irrevocable and are subject to the terms of the Deferral
Plan.

     
 
   
Date
  Name

[To be completed by [_____]]
Filing Date
Date received by [_____]:  _____, _____ 

 

22



--------------------------------------------------------------------------------



 



Exhibit B
Distribution Election Form — AmeriGas SERP Participants

     
UGI Corporation
2009 Deferral Plan
  Distribution Election Form — AmeriGas SERP Participants

         
Name
       
 
 
 
   

         
Address
       
 
 
 
   

         
Daytime Phone Number
       
 
 
 
   

Under the UGI Corporation 2009 Deferral Plan (the “Deferral Plan”), you may
elect to have your accrued benefit in the AmeriGas Propane, Inc. Supplemental
Executive Retirement Plan (“AmeriGas SERP”) at separation from service credited
to the Deferral Plan upon your separation from service. If you wish to do this,
you must also elect the time and form of payment of the account that will be
established for you under the Deferral Plan. The alternative times and forms of
payment are listed below.
You should review the Deferral Plan document for a complete description of how
the Deferral Plan works. The capitalized terms used below are defined in the
Deferral Plan. This election is subject to the terms and conditions of the
Deferral Plan, which are incorporated herein by reference.
Please complete and return this form to the Corporate Secretary, UGI
Corporation, 460 Gulph Road, King of Prussia, PA 19406.
I. TIME AND FORM OF PAYMENT (After Separation from Service)
Note: You may check one form of payment for your entire AmeriGas SERP benefit,
or you may specify that your AmeriGas SERP benefit will be paid in several forms
of payment, by specifying whole percentages. If you specify several forms of
payment, you should make sure that the percentages add up to 100%.
Upon Separation from Service, I elect to have my AmeriGas SERP benefit
distributed as follows:

  A.   Lump Sum Payment:

  •   Lump sum payment at my Separation from Service. (Note: Under section 409A
of the Internal Revenue Code, this payment will be made six months following
your Separation from Service.)

This election applies to                     % of my AmeriGas SERP benefit.

  B.   Installment Payments:

  •   Payments in                      (Note: Fill in 2 to 10) annual
installments, commencing 14 months following my Separation from Service, and
annually thereafter in the calendar year following the first payment and
subsequent calendar years.

This election applies to                     % of my AmeriGas SERP benefit.

 

23



--------------------------------------------------------------------------------



 



  C.   One to Five Retirement Distribution Accounts:

  •   Retirement Distribution Account #1 — Lump sum payment 14 months following
my Separation from Service. This election applies to                     % of my
AmeriGas SERP benefit.

  •   Retirement Distribution Account #2 — Lump sum payment in the first
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my AmeriGas SERP benefit.

  •   Retirement Distribution Account #3 — Lump sum payment in the second
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my AmeriGas SERP benefit.

  •   Retirement Distribution Account #4 — Lump sum payment in the third
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my AmeriGas SERP benefit.

  •   Retirement Distribution Account #5 — Lump sum payment in the fourth
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my AmeriGas SERP benefit.

Note: These elections are irrevocable. Under the Deferral Plan and section 409A
of the Internal Revenue Code, you may make a Re-Deferral Election to postpone a
payment, but not to accelerate a payment. Any Re-Deferral Election must be made
at least one year before the scheduled payment date and must postpone payment
for at least five years beyond the scheduled payment date. Re-Deferral Elections
are subject to other restrictions described in the Deferral Plan.
II. BENEFICIARY DESIGNATION
If you die before receiving your entire AmeriGas SERP benefit, your benefit
under the AmeriGas SERP will be payable to your designated Beneficiary. If you
designate more than one Beneficiary, you should make sure that the percentages
add up to 100%.
Beneficiary Designation: I designate the following persons to be the Beneficiary
of my AmeriGas SERP benefit (including my account under the Deferral Plan) if I
die before or after Separation from Service. If any designated Beneficiary is
not living (or is not in existence) at my death, then that Beneficiary’s share
shall be allocated pro rata to the other surviving Beneficiaries. If no
designated beneficiary is living (or in existence) at my death, then my
Beneficiary shall be my estate. (Note: If more than one Beneficiary is named,
please indicate percentage to be paid to each.)

                 
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            

 

24



--------------------------------------------------------------------------------



 



                 
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            
 
               
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            

The foregoing Beneficiary designation supersedes and replaces any previous
Beneficiary designation that I may have made under the AmeriGas SERP or the
Deferral Plan.
III. ACKNOWLEDGMENT AND SIGNATURE
By signing this election form, I understand that these elections are made in
accordance with and are subject to the terms of the Deferral Plan. I understand
and agree that the Deferral Plan’s Administrative Committee shall have full
power and express discretionary authority to interpret and administer the
Deferral Plan and to make all determinations with respect to the Deferral Plan.
All actions taken by the Deferral Plan’s Administrative Committee shall be
final, conclusive and binding upon all participants, beneficiaries, spouses and
all other persons having an interest therein.
These elections are irrevocable and are subject to the terms of the Deferral
Plan.

     
 
   
Date
  Name

[To be completed by [_____]]
[To be completed by [_____]]
Filing Date
Date received by [_____]:  _____, _____ 

 

25



--------------------------------------------------------------------------------



 



Exhibit C
Distribution Election Form — Non-Employee Directors

     
UGI Corporation
2009 Deferral Plan
  Distribution Election Form — UGI Non-Employee Directors

         
Name
       
 
 
 
   

         
Address
       
 
 
 
   

         
Daytime Phone Number
       
 
 
 
   

Under the UGI Corporation 2009 Deferral Plan (the “Deferral Plan”), you may
elect to have your outstanding Stock Units at separation from service credited
to the Deferral Plan upon your separation from service. If you wish to do this,
you must also elect the time and form of payment of the account that will be
established for you under the Deferral Plan. The alternative times and forms of
payment are listed below.
You should review the Deferral Plan document for a complete description of how
the Deferral Plan works. The capitalized terms used below are defined in the
Deferral Plan. This election is subject to the terms and conditions of the
Deferral Plan, which are incorporated herein by reference.
Please complete and return this form to the Corporate Secretary, UGI
Corporation, 460 Gulph Road, King of Prussia, PA 19406.
I. TIME AND FORM OF PAYMENT (After Separation from Service)
Note: You may check one form of payment for all of your Stock Units, or you may
specify that your Stock Units be paid in several forms of payment, by specifying
whole percentages. If you specify several forms of payment, you should make sure
that the percentages add up to 100%.
Upon Separation from Service, I elect to have my Stock Units distributed as
follows:

  A.   Lump Sum Payment:

  •   Lump sum payment at my Separation from Service.

This election applies to                     % of my Stock Units.

  B.   Installment Payments:

  •   Payments in  _____  (Note: Fill in 2 to 10) annual installments,
commencing 14 months following my Separation from Service, and annually
thereafter in the calendar year following the first payment and subsequent
calendar years.

This election applies to                     % of my Stock Units.

 

26



--------------------------------------------------------------------------------



 



  C.   One to Five Retirement Distribution Accounts:

  •   Retirement Distribution Account #1 — Lump sum payment 14 months following
my Separation from Service. This election applies to                     % of my
Stock Units.

  •   Retirement Distribution Account #2 — Lump sum payment in the first
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my Stock Units.

  •   Retirement Distribution Account #3 — Lump sum payment in the second
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my Stock Units.

  •   Retirement Distribution Account #4 — Lump sum payment in the third
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my Stock Units.

  •   Retirement Distribution Account #5 — Lump sum payment in the fourth
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my Stock Units.

Note: These elections are irrevocable. Under the Deferral Plan and section 409A
of the Internal Revenue Code, you may make a Re-Deferral Election to postpone a
payment, but not to accelerate a payment. Any Re-Deferral Election must be made
at least one year before the scheduled payment date and must postpone payment
for at least five years beyond the scheduled payment date. Re-Deferral Elections
are subject to other restrictions described in the Deferral Plan.
II. BENEFICIARY DESIGNATION
If you die before payment of all your Stock Units, your Stock Units will be
payable to your designated Beneficiary, notwithstanding any provision of your
Stock Unit agreement to the contrary. If you designate more than one
Beneficiary, you should make sure that the percentages add up to 100%.
Beneficiary Designation: I designate the following persons to be the Beneficiary
under the Deferral Plan if I die before or after Separation from Service. If any
designated Beneficiary is not living (or is not in existence) at my death, then
that Beneficiary’s share shall be allocated pro rata to the other surviving
Beneficiaries. If no designated Beneficiary is living (or in existence) at my
death, then my Beneficiary shall be my estate. (Note: If more than one
Beneficiary is named, please indicate percentage to be paid to each.)

                 
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            

 

27



--------------------------------------------------------------------------------



 



                 
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            
 
               
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            

The foregoing Beneficiary designation supersedes and replaces any previous
Beneficiary designation that I may have made with respect to the Stock Units
under the Deferral Plan.
III. ACKNOWLEDGMENT AND SIGNATURE
By signing this election form, I understand that these elections are made in
accordance with and are subject to the terms of the Deferral Plan. I understand
and agree that the Deferral Plan’s Administrative Committee shall have full
power and express discretionary authority to interpret and administer the
Deferral Plan and to make all determinations with respect to the Deferral Plan.
All actions taken by the Deferral Plan’s Administrative Committee shall be
final, conclusive and binding upon all participants, beneficiaries, spouses and
all other persons having an interest therein.
These elections are irrevocable and are subject to the terms of the Deferral
Plan.

     
 
   
Date
  Name

[To be completed by [_____]]
Filing Date
Date received by [_____]:  _____,  _____ 

 

28



--------------------------------------------------------------------------------



 



Exhibit D
Distribution Election Form — 2009 UGI SERP Participants

     
UGI Corporation
2009 Deferral Plan
  Distribution Election Form — 2009 UGI SERP Participants

         
Name
       
 
 
 
   

         
Address
       
 
 
 
   

         
Daytime Phone Number
       
 
 
 
   

Under the UGI Corporation 2009 Deferral Plan (the “Deferral Plan”), you may
elect to have your accrued benefit in the UGI Corporation 2009 Supplemental
Executive Retirement Plan (“2009 UGI SERP”) at separation from service credited
to the Deferral Plan upon your separation from service. If you wish to do this,
you must also elect the time and form of payment of the account that will be
established for you under the Deferral Plan. The alternative times and forms of
payment are listed below.
You should review the Deferral Plan document for a complete description of how
the Deferral Plan works. The capitalized terms used below are defined in the
Deferral Plan. This election is subject to the terms and conditions of the
Deferral Plan, which are incorporated herein by reference.
Please complete and return this form to the Corporate Secretary, UGI
Corporation, 460 Gulph Road, King of Prussia, PA 19406.
I. TIME AND FORM OF PAYMENT (After Separation from Service)
Note: You may check one form of payment for your entire 2009 UGI SERP benefit,
or you may specify that your 2009 UGI SERP benefit will be paid in several forms
of payment, by specifying whole percentages. If you specify several forms of
payment, you should make sure that the percentages add up to 100%.
Upon Separation from Service, I elect to have my 2009 UGI SERP benefit
distributed as follows:

  A.   Lump Sum Payment:

  •   Lump sum payment at my Separation from Service. (Note: Under section 409A
of the Internal Revenue Code, this payment will be made six months following
your Separation from Service.)

This election applies to                     % of my 2009 UGI SERP benefit.

  B.   Installment Payments:

  •   Payments in  _____  (Note: Fill in 2 to 10) annual installments,
commencing 14 months following my Separation from Service, and annually
thereafter in the calendar year following the first payment and subsequent
calendar years.

This election applies to                     % of my 2009 UGI SERP benefit.

 

29



--------------------------------------------------------------------------------



 



  C.   One to Five Retirement Distribution Accounts:

  •   Retirement Distribution Account #1 — Lump sum payment 14 months following
my Separation from Service. This election applies to                     % of my
2009 UGI SERP benefit.

  •   Retirement Distribution Account #2 — Lump sum payment in the first
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my 2009 UGI SERP benefit.

  •   Retirement Distribution Account #3 — Lump sum payment in the second
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my 2009 UGI SERP benefit.

  •   Retirement Distribution Account #4 — Lump sum payment in the third
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my 2009 UGI SERP benefit.

  •   Retirement Distribution Account #5 — Lump sum payment in the fourth
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my 2009 UGI SERP benefit.

Note: These elections are irrevocable. Under the Deferral Plan and section 409A
of the Internal Revenue Code, you may make a Re-Deferral Election to postpone a
payment, but not to accelerate a payment. Any Re-Deferral Election must be made
at least one year before the scheduled payment date and must postpone payment
for at least five years beyond the scheduled payment date. Re-Deferral Elections
are subject to other restrictions described in the Deferral Plan.
II. BENEFICIARY DESIGNATION
If you die before receiving your entire 2009 UGI SERP benefit, your benefit
under the 2009 UGI SERP will be payable to your designated Beneficiary. If you
designate more than one Beneficiary, you should make sure that the percentages
add up to 100%.
Beneficiary Designation: I designate the following persons to be the Beneficiary
of my 2009 UGI SERP benefit (including my account under the Deferral Plan) if I
die after Separation from Service. If any designated Beneficiary is not living
(or is not in existence) at my death, then that Beneficiary’s share shall be
allocated pro rata to the other surviving Beneficiaries. If no designated
Beneficiary is living (or is in existence) at my death, then my Beneficiary
shall be my estate. (Note: If more than one Beneficiary is named, please
indicate percentage to be paid to each.)

                 
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            

 

30



--------------------------------------------------------------------------------



 



                 
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            
 
               
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            

The foregoing Beneficiary designation supersedes and replaces any previous
Beneficiary designation that I may have made under the 2009 UGI SERP or the
Deferral Plan.
III. ACKNOWLEDGMENT AND SIGNATURE
By signing this election form, I understand that these elections are made in
accordance with and are subject to the terms of the Deferral Plan. I understand
and agree that the Deferral Plan’s Administrative Committee shall have full
power and express discretionary authority to interpret and administer the
Deferral Plan and to make all determinations with respect to the Deferral Plan.
All actions taken by the Deferral Plan’s Administrative Committee shall be
final, conclusive and binding upon all participants, beneficiaries, spouses and
all other persons having an interest therein.
These elections are irrevocable and are subject to the terms of the Deferral
Plan.

     
 
   
Date
  Name

[To be completed by [_____]]
Filing Date
Date received by [_____]:  _____,  _____ 

 

31



--------------------------------------------------------------------------------



 



Exhibit E
Distribution Election Form — AmeriGas Non-Employee Directors

     
UGI Corporation
2009 Deferral Plan
  Distribution Election Form — AmeriGas Non-Employee Directors

         
Name
       
 
 
 
   

         
Address
       
 
 
 
   

         
Daytime Phone Number
       
 
 
 
   

Under the UGI Corporation 2009 Deferral Plan (the “Deferral Plan”), you may
elect to have your outstanding phantom units under the AmeriGas Propane, Inc.
2010 Long-Term Incentive Plan on behalf of AmeriGas Partners, L.P. (“Phantom
Units”) at separation from service credited to the Deferral Plan upon your
separation from service. If you wish to do this, you must also elect the time
and form of payment of the account that will be established for you under the
Deferral Plan. The alternative times and forms of payment are listed below.
You should review the Deferral Plan document for a complete description of how
the Deferral Plan works. The capitalized terms used below are defined in the
Deferral Plan. This election is subject to the terms and conditions of the
Deferral Plan, which are incorporated herein by reference.
Please complete and return this form to the Corporate Secretary, UGI
Corporation, 460 Gulph Road, King of Prussia, PA 19406.
I. TIME AND FORM OF PAYMENT (After Separation from Service)
Note: You may check one form of payment for all of your Phantom Units, or you
may specify that your Phantom Units will be paid in several forms of payment, by
specifying whole percentages. If you specify several forms of payment, you
should make sure that the percentages add up to 100%.
Upon Separation from Service, I elect to have my Phantom Units distributed as
follows:

  A.   Lump Sum Payment:

  •   Lump sum payment at my Separation from Service.

This election applies to                     % of my Phantom Units.

  B.   Installment Payments:

  •   Payments in  _____  (Note: Fill in 2 to 10) annual installments,
commencing 14 months following my Separation from Service, and annually
thereafter in the calendar year following the first payment and subsequent
calendar years.

This election applies to                     % of my Phantom Units.

 

32



--------------------------------------------------------------------------------



 



  C.   One to Five Retirement Distribution Accounts:

  •   Retirement Distribution Account #1 — Lump sum payment 14 months following
my Separation from Service. This election applies to                     % of my
Phantom Units.

  •   Retirement Distribution Account #2 — Lump sum payment in the first
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my Phantom Units.

  •   Retirement Distribution Account #3 — Lump sum payment in the second
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my Phantom Units.

  •   Retirement Distribution Account #4 — Lump sum payment in the third
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my Phantom Units.

  •   Retirement Distribution Account #5 — Lump sum payment in the fourth
calendar year following payment of Retirement Distribution Account #1. This
election applies to                     % of my Phantom Units.

Note: These elections are irrevocable. Under the Deferral Plan and section 409A
of the Internal Revenue Code, you may make a Re-Deferral Election to postpone a
payment, but not to accelerate a payment. Any Re-Deferral Election must be made
at least one year before the scheduled payment date and must postpone payment
for at least five years beyond the scheduled payment date. Re-Deferral Elections
are subject to other restrictions described in the Deferral Plan.
II. BENEFICIARY DESIGNATION
If you die before payment of all your Phantom Units, your Phantom Units will be
payable to your designated Beneficiary. If you designate more than one
Beneficiary, you should make sure that the percentages add up to 100%.
Beneficiary Designation: I designate the following persons to be the Beneficiary
under the Deferral Plan if I die before or after Separation from Service. If any
designated Beneficiary is not living (or is not in existence) at my death, then
that Beneficiary’s share shall be allocated pro rata to the other surviving
Beneficiaries. If no designated beneficiary is living (or in existence) at my
death, then my Beneficiary shall be my estate. (Note: If more than one
Beneficiary is named, please indicate percentage to be paid to each.)

                 
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            

 

33



--------------------------------------------------------------------------------



 



                 
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            
 
               
 
        %  
 
               
Name
  Street            
 
               
 
               
Relationship
  City            
 
               
 
               
State
  Zip            

The foregoing Beneficiary designation supersedes and replaces any previous
Beneficiary designation that I may have made with respect to the Phantom Units
under the Deferral Plan.
III. ACKNOWLEDGMENT AND SIGNATURE
By signing this election form, I understand that these elections are made in
accordance with and are subject to the terms of the Deferral Plan. I understand
and agree that the Deferral Plan’s Administrative Committee shall have full
power and express discretionary authority to interpret and administer the
Deferral Plan and to make all determinations with respect to the Deferral Plan.
All actions taken by the Deferral Plan’s Administrative Committee shall be
final, conclusive and binding upon all participants, beneficiaries, spouses and
all other persons having an interest therein.
These elections are irrevocable and are subject to the terms of the Deferral
Plan.

     
 
   
Date
  Name

To be completed by [_____]]
Filing Date
Date received by [_____]:  _____,  _____ 

 

34